PER CURIAM.
The court’s sanction of striking the defendant’s pleadings and entering a default judgment on liability is reversed as clearly excessive and disproportionate to Meadowbrook’s act of failing to comply with a discovery order while a motion for rehearing concerning the propriety of that order was still pending in this court. Wainscott v. Rindley, 610 So.2d 649 (Fla. 3d DCA 1992); J.E.I. Airlines, Inc. v. Britton, Cassel, Schantz & Schatzman, P.A., 605 So.2d 1009 (Fla. 4th DCA 1992).
Meadowbrook’s Petition for Writ of Certiorari to review the court’s order permitting financial discovery is denied. The plaintiff met the requirements of section 768.72, Florida Statutes (1991), by producing record evidence which would provide a reasonable basis for the recovery of punitive damages.
The order striking the defendant’s pleadings and entering a default judgment is reversed; the petition for certiorari to review an order permitting financial discovery is denied; and the cause is remanded for further consistent proceedings.